Exhibit 10.1

 

 

AVAYA INC. 2004 LONG TERM INCENTIVE PLAN (“PLAN”)

FORM OF PERFORMANCE VESTING RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

Name

 

«FirstName» «LastName»

Grant Date

 

«GrantDate»

 

Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.

 

You have been granted as of the Grant Date set forth above, «XX» restricted
stock units (“Restricted Stock Units”) (subject to Section 1 below). Upon
termination of the restrictions related thereto, each Restricted Stock Unit will
be converted into one share of Avaya Inc. (“Avaya” or “Company”) common stock,
par value $.01 (“Shares”), subject to the terms and conditions of the Plan and
this Agreement.

 

1.               Vesting of Award.  The Restricted Stock Units shall vest and
become nonforfeitable upon the date the Committee determines that the following
condition has been satisfied:  that Avaya’s diluted earnings per share
(determined in accordance with U.S. Generally Accepted Accounting Principles
(“GAAP”) and as adjusted by the Items (defined below)) (“EPS”) for the fiscal
year ended September 30, 20XX, shall be at least $XX; provided, however, that
the percentage of Restricted Stock Units that may vest and become nonforfeitable
shall be determined based on the schedule attached hereto as Appendix A;
provided, further, however, that if the aggregate EPS total calculated by
combining Avaya’s EPS for each of the fiscal years ended September 30, 20XX
through and including September 30, 20XX is less than $XX, then all Restricted
Stock Units shall be forfeited and cancelled (the date on which any Restricted
Stock Unit vests being the “Vesting Date” for such Restricted Stock Unit). 
Consistent with the terms of the Plan, the Committee may, in its discretion,
reduce the amount of any Award subject to Article 22 of the Plan based on such
criteria as it shall determine, including but not limited to individual merit.

 

“Items” shall include:

 

(a)                                  any of the following items that has an
impact on net income for a fiscal year of more than $XX million:

(i)    extraordinary items (net of applicable taxes),

(ii)   cumulative effects of changes in accounting principles, and

(iii)       nonrecurring items (net of applicable taxes) including, but not
limited to, gains or losses on asset dispositions and sales of divisions,
business units or subsidiaries, restructuring charges, gains and losses from
qualified benefit plan curtailments and settlements, and income or expenses
related to deferred tax assets, and

 

(b)           any of the following items that has an impact on EPS for a fiscal
year of more than $XX per share:

(i)    gains and losses (net of applicable  taxes) from the sales of securities,
and

(ii)          the issuance or exercise of any dilutive securities such as
convertible debt, preferred stock, warrants, restricted stock units or stock
options.

 

                        The period beginning on the October 1 immediately
preceding the Grant Date (the “Period Start Date”) and ending on the day prior
to the Vesting Date for a Restricted Stock Unit is herein referred to as the
“Restriction Period” with respect to such Restricted Stock Unit.

 

--------------------------------------------------------------------------------


 

2.               Termination of Employment.  Upon termination of your employment
for any reason other than death or disability as described below, including
without limitation, retirement and termination as a result of your employer
ceasing to be either Avaya or a Subsidiary, any Restricted Stock Units that are
not vested shall be forfeited and cancelled. Transfer to and from Avaya and any
Subsidiary shall not be considered a termination of employment for purposes of
this Agreement.  Nor shall it be considered a termination of employment for
purposes of this Agreement if you are placed on an approved leave of absence,
unless the Committee shall otherwise determine.

 

(a)                                  Death - If you die prior to the Vesting
Date, then the Restriction Period will end and the award will be paid only if
the condition set forth in Section 1 is met after your date of death, in which
case the award will be paid as soon as practicable after the Vesting Date
according to the following formula and all other Restricted Stock Units not so
paid will be forfeited and cancelled:  the number of Restricted Stock Units that
will vest shall be determined by multiplying the total number of Restricted
Stock Units subject to  this award by a fraction, the numerator of which shall
be equal to the number of complete months which you survived following the
Period Start Date, and the denominator of which shall be equal to the number of
complete months in the Restriction Period.  In all other instances if you die
prior to the Vesting Date your award will be forfeited and cancelled.

 

(b)                                 Disability - “Disability” means termination
of employment under circumstances where you qualify for and receive payments
under a long-term disability pay plan maintained by Avaya or any Subsidiary or
as required by or available under applicable local law.  If your employment is
terminated prior to the Vesting Date, then the Restriction Period will end and
the award will be paid only if the condition set forth in Section 1 is met after
your date of termination, in which case the award will be paid as soon as
practicable after the Vesting Date according to the following formula and all
other Restricted Stock Units not so paid will be forfeited and cancelled:  the
number of Restricted Stock Units that will vest shall be determined by
multiplying the total number of Restricted Stock Units subject to  this award by
a fraction, the numerator of which shall be equal to the number of complete
months you were employed by Avaya or any Subsidiary following the Period Start
Date, and the denominator of which shall be equal to the number of complete
months in the Restriction Period.  In all other instances if you terminate your
employment as a result of a Disability, your award will be forfeited.

 

3.               Delivery of Shares.   As soon as practicable after termination
of the Restriction Period, and subject to Section 6, the Company will deliver a
certificate representing the Shares being distributed to you or to your legal
representative.

 

4.               Transferability.  Unless otherwise provided for in the Plan,
you may not transfer, pledge, assign, sell or otherwise alienate your Restricted
Stock Units.

 

5.               No Right of Employment.  Neither the Plan nor this Restricted
Stock Unit Award shall be construed as giving you the right to be retained in
the employ of Avaya or any Subsidiary.

 

6.               Taxes.  Avaya shall deduct or cause to be deducted from, or
collect or cause to be collected with respect to, your Restricted Stock Units
any federal, state, or local taxes required by law to be withheld or paid with
respect to your Restricted Stock Units, and you or your legal representative or
beneficiaries shall be required to pay any such amounts.  Avaya shall have the
right to take such action as may be necessary, in Avaya’s opinion, to satisfy
such obligations.

 

7.               Beneficiary.  You may, in accordance with procedures
established by the Committee, designate one or more beneficiaries to receive all
or part of this award in case of your death, and you may change or revoke such
designation at any time.  Such designation shall not be effective unless and
until the Senior Vice President—Human Resources shall determine, on advice of
counsel, that resale of Shares by your beneficiary(ies) does not require any
registration, qualification, consent or approval of any securities exchange or
governmental or regulatory agency or authority.  In the event of your death, any
portion of this Award that is subject to such a designation (to the extent such
designation is valid, effective and enforceable under this Agreement and
applicable law) shall be distributed to such beneficiary or beneficiaries in
accordance with this Agreement.  Any other portion of this Award shall be
distributed to your estate.  If there shall be any question as to the legal
right of any beneficiary to receive a distribution hereunder, or to the extent
your designation is not effective, such portion will be delivered to your
estate, in which event neither Avaya nor any Subsidiary shall have any further
liability to anyone with respect to such award.

 

--------------------------------------------------------------------------------


 

8.               Confidentiality; Non-solicitation; Recoupment of Profits.

 

(a)                                  You recognize and acknowledge that during
your employment with Avaya you have had access to highly confidential and
proprietary Company information and trade secrets (“Proprietary Information,” as
described herein) and the use, misappropriation or disclosure of  Proprietary
Information would cause irreparable injury to Avaya; and it is essential to the
protection of Avaya’s good will and to the maintenance of Avaya’s competitive
position that Proprietary Information be kept secret and that you not disclose 
Proprietary Information to others or use any Proprietary Information to your own
advantage or the advantage of any third parties.  For purposes of this
Agreement, the term “Proprietary Information” shall include any and all
information, in any form whatsoever, including but not limited to, hard copy,
computer floppy diskette, CD, CD-ROM drive, information retained in electronic
storage, or other information storage means, relating to Avaya’s technology;
techniques; processes; tools; research and development; market research, data
and strategy; and, information relating to sales, pricing and customers,
including customer-specific sales information, pricing policies and strategies.

 

(b)                                 You further recognize and acknowledge that
it is vital for the proper protection of Avaya’s legitimate interests that
during the term of your employment and for a period of one (1) year from the
date of termination of your Avaya employment you may not directly or indirectly:
(i) solicit, induce, or attempt to induce employees of Avaya or any affiliate of
Avaya to terminate their employment with, or otherwise cease their relationship
with Avaya or any affiliated company; or (ii)  solicit, induce, hire or attempt
to solicit, induce or hire any employee of Avaya to work or provide services to
any third party; or (iii) solicit to divert or take away or attempt to divert or
to take away, the business or patronage of any of Avaya’s clients, customers or
accounts, or prospective clients, customers or accounts.

 

(c)                                  You agree that if you violate the terms of
this Section (a) or (b), this Agreement will be cancelled immediately in its
entirety, and any benefit already paid out within twelve (12) months prior to
Avaya’s notice to you of such violation shall, at the sole discretion of Avaya,
be required to be repaid to Avaya within ten (10) business days of Avaya’s
demand of you in writing.  Further, insofar as any violation of this Section (a)
or (b) may cause harm or injury to Avaya which may not be calculable or remedial
by way of monetary damages, you understand and acknowledge that Avaya may
initiate an action in law or in equity to prevent you from engaging in any
conduct which is in violation of this Section (a) or (b) and/or to initiate an
action to recoup any and all profits you have earned as a result of this
Agreement.

 

(d)                                 If any restriction set forth in this Section
is found by a court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend over the
maximum period of time, range of activities or geographic areas as to which it
may be enforceable.

 

(e)                                  You understand and agree that the
restrictions contained in this Section are necessary for the protection of the
business and goodwill of Avaya and are expressly considered by you to be
reasonable for such purpose.

 

9.               Governing Law.  The validity, construction and effect of this
Agreement shall be determined in accordance with the laws of the State of
Delaware without giving effect to principles of conflicts of law.

 

10.         Subject to Plan.  This Agreement and grant of Restricted Stock Units
are subject to all of the terms and conditions of the Plan.

 

 

 

 

Please indicate your acceptance of terms 1-10, and acknowledge that you have
received a copy of the Plan, as currently in effect, by signing at the place
provided and returning the original of this Agreement.

 

ACCEPTED AND AGREED:

Avaya Inc.

SIGNATURE

 

 

BY

 

 

 

 

--------------------------------------------------------------------------------

 